DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to line 2 of claims 12, 18 & 20, the phrase “a weld coupon” is unclear.  Is there another “weld coupon” under pressure applied by the handle, or is the “weld 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 206818520 U) in view of Goto et al (US 6350533 B1).
In regards to claim 1, Wang teaches a welding strength detecting device comprising a support base (1, i.e. frame); a plunger (6, i.e. gland) connected to the support base (1) and movable between a first position and a second position (i.e. upward and downward movement) along a length of the support base (1); a handle (8, i.e. rotating handle) to operate the plunger (6) between the first position and the second position; and a header (2, i.e. lower gland) on the support base (1) (Paragraph 0022; See Figure 1 below).   However, Wang does not teach the header having a guide surface configured to press a weld coupon between the guide surface and the plunger.





    PNG
    media_image1.png
    1035
    892
    media_image1.png
    Greyscale








Goto et al teaches a weld quality apparatus comprising a pressing machine further comprising a header (12, i.e. lower die) having a guide surface (13, i.e. punch) configured to press a weld (3, i.e. welded portion) between the guide surface (13) and a plunger (11, i.e. upper die) (Column 6, line 18 – Column 7, line 13; Figure 3).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a header having a guide surface configured to press as taught by Goto et al into the welding destructive test device of Wang for the purpose of determining the weld quality in an easy and accurate by appearance inspection (Column 1, lines 53-57 & Column 5, lines 18-20; Goto et al).

Goto et al teaches a weld quality apparatus comprising a pressing machine comprising the plunger (11) presses the weld (3) against the header (12) to form a desired shape of the weld (Column 6, line 51 – Column 7, line 13; Figure 3).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide the plunger presses the weld against the header to form a desired shape as taught by Goto et al into the welding destructive test device of Wang for the purpose of permitting the weld quality of the weld to be determined by appearance inspection (Column 1, lines 53-57 & Column 5, lines 18-20; Goto et al).
In regards to claim 3, Wang teaches the claimed invention except for further comprising a curved head on the plunger.  Goto et al teaches a weld quality apparatus comprising a pressing machine comprising a curved head on the plunger (11) (See Figure 3).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a curved head on the plunger as taught by Goto et al into the welding destructive test device of Wang for the purpose of forming the weld portion to a desired shape such as a curve as seen in Figure 3 of Goto et al.
In regards to claim 4, Wang teaches the claimed invention except for wherein the header has a curved guide surface conforming to the curved head on the plunger.  Goto 
In regards to claim 6, Wang teaches further comprising a pivot base (PB) mounted to the support base (1), wherein the handle (8) is mounted to rotate on the pivot base (PB) (Paragraph 0022; Figure 1).  
In regards to claim 7, Wang teaches wherein the handle (8) is linked to the plunger (6), wherein movement of the handle (8) in a first direction causes the plunger (6) to move in a second direction that is opposite to the first direction and moves the plunger (6) toward the header (2) on the support base (1) (Paragraph 0022; Figure 1).   
In regards to claim 9, Wang teaches further comprising a stop mechanism (SM) to prevent the handle (8) from being moved beyond a preset location defined by the stop mechanism (SM) (See Figure 1).  
In regards to claim 11, Wang teaches wherein the support base (1) has a mount (M) for mounting the support base (1) to a workbench or vehicle (See Figure 1).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 206818520 U) in view of Goto et al (US 6350533 B1) as applied to claims 1-4, 6, 7, 9 & 11 above, and further in view of Simek (US 2959051 A).

Simek teaches a weld strength testing device comprising a handle (62, i.e. lever) is operable in a slotted bar to break a weld under pressure applied by the handle (62) (Column 1, lines 35-41 & Column 3, lines 1-19; Figure 6).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a handle being operable to break a weld as taught by Simek into the welding destructive test devices of Wang in view of Goto et al for the purpose of applying a shearing force to test the breaking strength of the weld (Column 1, lines 54-56; Simek).

Allowable Subject Matter
Claims 5, 8 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 & 19 are allowed.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 5, Wang teaches a welding strength detecting device comprising a support base (1, i.e. frame); a plunger (6, i.e. gland) connected to the support base (1) and movable between a first position and a .
In the Examiner’s opinion in regards to claim 8, Wang teaches a welding strength detecting device comprising a support base (1, i.e. frame); a plunger (6, i.e. gland) connected to the support base (1) and movable between a first position and a second position (i.e. upward and downward movement) along a length of the support base (1); a handle (8, i.e. rotating handle) to operate the plunger (6) between the first position and the second position; and a header (2, i.e. lower gland) on the support base (1) (Paragraph 0022; See Figure 1 below).   However, Wang does not teach the structural limitations of a welding strength detecting device further comprising a fence on a head portion of the plunger, the fence retaining the weld coupon against the support base as the weld coupon is pressed between the header and the plunger in combination with the remaining limitations of independent claim 1.
In the Examiner’s opinion in regards to claim 10, Wang teaches a welding strength detecting device comprising a support base (1, i.e. frame); a plunger (6, i.e. gland) connected to the support base (1) and movable between a first position and a 
In the Examiner’s opinion in regards to claim 13, Wang teaches a welding strength detecting device comprising a support base (1, i.e. frame); a plunger (6, i.e. gland) connected to the support base (1) and movable between a first position and a second position (i.e. upward and downward movement) along a length of the support base (1); a handle (8, i.e. rotating handle) to operate the plunger (6) between the first position and the second position; and a header (2, i.e. lower gland) on the support base (1) (Paragraph 0022; See Figure 1 below).   However, Wang does not teach the structural limitations of a welding strength detecting device further comprising a guide shoe configured to fit against the guide surface of the header wherein the plunger is movable to the first position for inserting the weld coupon against the header, and then movable to the second position so that the plunger presses the weld coupon against the header to form a desired shape of the weld coupon in combination with the remaining limitations of independent claim 12.  The remaining claims 14-17 are allowed due to their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/J.L.J/           Examiner, Art Unit 2856